COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Eddie Ray Charles v. The State of Texas

Appellate case number:      01-19-00725-CR

Trial court case number:    16-DCR-075041B

Trial court:                400th District Court of Fort Bend County

       Appellant, Eddie Ray Charles, has filed his first motion to extend time to file his
brief by 90 days. Appellant’s motion complies with the rules. See TEX. R. APP. P. 10.1(a),
10.5(b). Accordingly, we grant appellant’s motion and extend his deadline by 90 days.
Appellant’s brief is due on or before May 11, 2020. No further extensions will be granted
absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: February 13, 2020